DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, and 7-10 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “wherein the light source comprises a surface light source and a liquid crystal layer stacked over each other, and the surface light source is located between the second substrate and the liquid crystal layer, wherein the surface light source is configured to emit white light, and wherein the liquid crystal layer comprises a plurality of liquid crystal portions arranged in an array and separated from each other, and wherein an orthographic projection of each liquid crystal portion of the plurality of liquid crystal portions on the first substrate is overlapped by an orthographic projection of a corresponding one of the first, second or third sub-interference color filters on the first substrate.”. In claim 7, “wherein the light source further comprises a color film layer, and wherein the color film layer comprises a plurality of color film units, wherein an orthographic projection of each color film unit on the first substrate is overlapped by an orthographic projection of the one sub-interference color filter of the first, second or third sub-interference color filters on the first substrate, and wherein each color film unit is configured to emit a same color of light as the one sub- interference color filter”. In claim 8, “driving the light source and each interference color filter to display in a set gray scale; recording a non-touch color coordinate in a color space for light output from each interference color filter in case of no touch; recording a touch color coordinate in the color space for light output from each interference color filter in case of touch; and determining a touch position by comparing the non-touch color coordinate and the touch color coordinate”.
The closest prior art of record, Kim (US 2014/0117324) in view of KOIDE(US 2020/0249787), as argued by Applicant in Remarks, dated 4/8/2021, page 7, line 21 to page 8, line 10, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692